OPINION OF THE COURT
Per Curiam.
Joseph A. Tracy has submitted an affidavit dated September 25, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Tracy was admitted to the practice of law by the Appellate Division of the *18Supreme Court, First Judicial Department, on December 4, 1950.
Mr. Tracy acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations, inter alia, that he converted escrow funds to his own use, improperly entered into business transactions with two separate clients, knowingly submitted a document containing false statements to a court, failed to pay judgments entered against him in the amounts of $33,510 and $20,881, respectively, and violated his fiduciary duties as a trustee of a foundation.
Mr. Tracy indicates that he could not successfully defend himself on the merits against charges predicated upon the conduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Chief Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Joseph A. Tracy as a member of the Bar is accepted and directed to be filed. Accordingly, Joseph A. Tracy is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Brown, Kunzeman, Kooper and Sullivan, JJ., concur.
Ordered that the resignation of Joseph A. Tracy is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph A. Tracy is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph A. Tracy shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph A. Tracy is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *19as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.